Citation Nr: 0701921	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  06-00 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1949 
to October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Hartford, Connecticut.  In that decision, the RO denied the 
issue of entitlement to a disability rating greater than 
30 percent for the service-connected post-traumatic stress 
disorder (PTSD).  


FINDING OF FACT

The veteran's PTSD is manifested by intrusive thoughts, 
avoidance of reminders of war, nervousness at night, 
nightmares, a mildly increased startle response, occasional 
depression, a constricted affect, mild dysphoria, and 
difficulty concentrating.  Pathology associated with this 
service-connected disability, however, does not include a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, an August 2005 letter informed the 
veteran of the type of evidence necessary to support his 
increased rating claim for his service-connected PTSD.  He 
was specifically advised to submit evidence showing that the 
disability had increased in severity.  This document also 
notified the veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue 
but that he must provide enough information so that the 
agency could request the relevant records.  In addition, the 
letter informed the veteran of his opportunity to submit 
"additional things," "any evidence in . . . [his] 
possession that pertains to . . . [his] claim," "any other 
evidence or information that . . . [he] think[s] will support 
. . . [his] claim."  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Furthermore, a March 2006 letter informed the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  As will be 
discussed below, the Board finds that the evidence of record 
does not support an award of an increased rating for the 
service-connected PTSD.  In light of this denial, no rating 
or effective date will be assigned.  Thus, the Board finds 
that there can be no possibility of any prejudice to the 
veteran in proceeding with the issuance of a final decision 
of the increased rating claim currently on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO denied an evaluation greater than 30 percent for 
the service-connected PTSD in November 2005.  The VCAA 
notification letter concerning this increased rating issue 
was previously furnished to the veteran in August 2005.  
Clearly, the timing requirement of VCAA notification was met 
with respect to this claim.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the issue on 
appeal.  All relevant treatment records adequately identified 
by the veteran have been obtained and associated with his 
claims folder.  Following the most recent personal hearing in 
November 2006, the veteran's record was held open for 30 days 
to accord him an opportunity to submit records of current 
psychiatric treatment that had not previously been associated 
with his claims folder.  See November 2006 video hearing 
transcript (November 2006 T.) at 12-14.  During the time that 
the veteran's record was held open, he submitted a copy of a 
VA psychiatric outpatient treatment session conducted in 
October 2006 along with a waiver of such evidence by the 
agency of original jurisdiction.  Further review of the 
claims folder indicates that the veteran has undergone a VA 
psychiatric examination.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his increased rating claim.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the issue 
of entitlement to an increased rating for the 
service-connected PTSD, based upon the evidence currently of 
record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2006); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating For The Service-Connected PTSD

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2006).  Initially, by a December 1953 rating action, the RO 
granted service connection for a minimal anxiety reaction and 
assigned a noncompensable evaluation to this disability, 
effective from October 1953.  Service medical records reflect 
treatment, including medication, for nervousness.  A VA 
psychiatric examination conducted in November 1953 resulted 
in a diagnosis of minimal chronic anxiety reaction manifested 
by slight apprehension, tension, and a general fidgety 
feeling.  

Subsequently, by an April 2001 rating action, the RO 
redefined this service-connected disability as PTSD and 
awarded a compensable evaluation of 30 percent, effective 
from September 2000, for this disorder.  A VA mental 
disorders examination conducted in November 2000 included 
subjective complaints of intrusive thoughts of military 
experience, occasional nightmares, arousal symptoms (in the 
form of midnight awakening), chronic nervousness and 
jitteriness, significant gastrointestinal distress, 
irritability, tremulousness, avoidance symptoms, and periods 
of a depressed mood.  An objective mental status evaluation 
demonstrated some tremulousness (particularly at the 
beginning of the interview), an anxious affect, and a nervous 
mood.  The examiner provided an impression of chronic PTSD 
and assigned a Global Assessment of Functioning (GAF) score 
of 55.  In addition, the examiner expressed his opinion that, 
although the veteran's PTSD symptoms did not cause 
significant impairment in social or occupational functioning, 
the symptomatology was "of sufficient magnitude to have 
caused significant distress, sleep disturbance, and chronic 
tension and anxiety."  

In July 2005, the veteran filed his current claim for an 
increased rating for his service-connected PTSD.  In a 
November 2005 determination, the RO denied this issue.  
Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of his increased rating claim.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2006).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2006).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

According to the relevant diagnostic code in the present 
case, a 30 percent rating requires evidence of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

A 50 percent evaluation will be awarded with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 51 to 60 is illustrative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

In the present case, the veteran has consistently asserted 
that his service-connected PTSD, which is manifested by an 
inability to sleep, increased anxiety (including occasional 
panic attacks), decreased social interactions (limited 
essentially to fellow veterans), and irritability, has 
increased in severity.  See, e.g., November 2006 T. at 2, 
4-8, 11-12.  See also February 2006 decision review officer 
hearing transcript (February 2006 T.) at 3, 10-18.  According 
to the veteran's testimony, his daily activities include 
housework, mowing the lawn, watching television, and using 
his computer.  November 2006 T. at 11 and February 2006 T. 
at 17.  He also participates in some volunteer work.  
November 2006 T. at 10.  These lay statements concerning the 
veteran's service-connected psychiatric pathology are deemed 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Importantly, however, such descriptions of this 
disability must be considered in conjunction with the 
clinical evidence of record and the pertinent rating 
criteria.  

VA medical records associated with the claims folder during 
the current appeal indicate that the veteran receives 
treatment for his PTSD only several times per year.  In fact, 
at the most recent personal hearing which was conducted in 
November 2006, the veteran testified that he seeks treatment 
at the VA "for one reason or the other" only every six 
months.  November 2006 T. at 8.  Specifically, at VA 
outpatient treatment sessions in November 2004 and August 
2005, the veteran exhibited nervousness but was also found to 
be alert, oriented, appropriately dressed and groomed, 
cooperative, and polite; to be in no apparent distress; and 
to have no thought disorder.  He denied experiencing 
nightmares, practicing avoidance techniques, being easily 
startled, or feeling numbness or detached from others.  

In September 2005, the veteran underwent a VA PTSD 
examination.  Although the examiner did not have access to 
the veteran's claims folder, he (the examiner) did have an 
opportunity to review the veteran's medical records.  At the 
time of the examination, the veteran described intrusive 
thoughts, easy anger and anxiety, exaggerated startle 
responses, avoidance of reminders of military service, and 
emotional constriction but admitted that he remains close to 
his children and grandchildren and active in The American 
Legion (including volunteer work for his town) and at home.  
A mental status evaluation demonstrated a quite constricted 
affect, a variable mood with some dysphoric/depressed 
periods, and passive ideation (e.g., thoughts of not waking 
up in the morning) but a logical and organized thought 
process with no evidence of a thought disorder, no active 
suicide thoughts, grossly intact cognition, and good insight 
and judgment.  

The examiner diagnosed, on Axis I, PTSD and assigned a 
current GAF score ranging from 55 to 60 (with a high GAF 
score of 60 in the past year).  In addition, the examiner 
expressed his opinion that the veteran's PTSD symptoms remain 
mild to moderate with mild impairment in functioning.  

Thereafter, the veteran has participated in several VA 
outpatient psychiatric treatment sessions.  According to the 
reports of these sessions, the veteran's PTSD is manifested 
by avoidance of reminders of war, nervousness at night, 
nightmares, a mildly increased startle response, occasional 
depression, a constricted affect, mild dysphoria, and 
difficulty concentrating but fair insight and judgment, 
appropriate eye contact, and no numbness, isolation from 
others, anger, irritability, hypervigilance, current or past 
suicidal ideation, or audiological or visual hallucinations.  
In fact, the veteran reported that he continues to enjoy 
fishing, working in his yard, doing public service, and 
spending time with his wife.  

The Board acknowledges that recent evaluations have 
demonstrated that the veteran's PTSD is manifested by 
intrusive thoughts, avoidance of reminders of war, 
nervousness at night, nightmares, a mildly increased startle 
response, occasional depression, a constricted affect, mild 
dysphoria, and difficulty concentrating.  Further, the 
examiner who conducted the September 2005 VA PTSD examination 
concluded that the veteran's PTSD symptoms were mild to 
moderate in severity.  In addition, the examiner assigned a 
GAF score from 55 to 60, which is reflective of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Richard v. Brown, 9 
Vet.App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  

Importantly, however, the September 2005 VA examiner also 
concluded that the veteran's PTSD has resulted in only mild 
impairment in functioning.  In this regard, the Board notes 
that, at the September 2005 VA PTSD examination, the veteran 
admitted that he remains close to his children and 
grandchildren and active in The American Legion (including 
volunteer work for his town) and at home.  He reported at 
subsequent VA outpatient treatment sessions that he continues 
to enjoy fishing, working in his yard, doing public service, 
and spending time with his wife.  Furthermore, multiple 
mental status evaluations have shown a logical and organized 
thought process with no evidence of a thought disorder, 
grossly intact cognition, good insight and judgment, 
appropriate eye contact, and no numbness, isolation from 
others, anger, irritability, hypervigilance, current or past 
suicidal ideation, or audiological or visual hallucinations.  

Clearly, a flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships have not 
been shown.  As such, the next higher rating of 50 percent 
for the veteran's service-connected PTSD is not warranted.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  Importantly, 
the veteran's service-connected PTSD has not resulted in 
marked interference with employment and has not required 
frequent periods of hospitalization.  As the Board has 
discussed in this decision, the claims folder contains 
evidence of the need for only periodic outpatient treatment 
for PTSD throughout the current appeal.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected PTSD has resulted in unusual disability 
or impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted in this issue.  


ORDER

A disability rating greater than 30 percent for PTSD is 
denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


